         Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 THOMAS J. JEFFREYS,
     Plaintiff,

        v.
                                                              No. 3:18-cv-2009 (JAM)
 TOWN OF WATERBURY,
     Defendant.


             ORDER DENYING IN PART AND GRANTING IN PART
        MOTION FOR EXTENSION OF TIME TO FILE A NOTICE OF APPEAL

       A losing party in a federal civil action ordinarily has 30 days to file a notice of appeal

from a district court’s entry of judgment or other appealable order. But plaintiff Thomas J.

Jeffreys waited to file his notice of appeal more than two-and-a-half months after entry of

judgment and more than a month after denial of his post-judgment motion for reconsideration

and relief. He has now moved for an extension of time to file a notice of appeal. I will deny the

motion to the extent that Jeffreys seeks to appeal from the judgment. On the other hand, I will

grant the motion to the extent that Jeffreys seeks to appeal from denial of his post-judgment

motion for reconsideration and relief.

                                          BACKGROUND

       Jeffreys filed a complaint pro se and in forma pauperis against Waterbury, claiming that

the city violated his rights by garnishing money from his bank account to collect amounts he

allegedly owed for municipal car taxes. On October 7, 2019, I issued a ruling granting

Waterbury’s motion to dismiss. Doc. #19; Jeffreys v. Town of Waterbury, 2019 WL 4957930 (D.

Conn. 2019). Judgment entered the following day on October 8, 2019. Doc. #20.




                                                 1
           Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 2 of 8



         On November 21, 2019, the Clerk of Court stamped receipt of and docketed Jeffreys’

“Motion for Reconsideration.” Doc. #21. The motion sought reconsideration “UNDER

FEDERAL RULES 60-B,” id. at 1, which I interpret to be a motion for relief from judgment

under Fed. R. Civ. P. 60(b). 1 On November 27, 2019, I denied the motion for reconsideration

and relief from judgment. Doc. #22. 2

         On December 30, 2019, the Clerk of Court stamped receipt of and docketed Jeffreys’

notice of appeal. Doc. #24. 3 On that same day, the Clerk of Court also stamped receipt of and

docketed Jeffreys’ motion for extension of time to file a notice of appeal. Doc. #23. The

extension motion cites Jeffreys’ health issues as a basis for extension of time: “Good cause

health issues. Notified court at beginning of health issues, plus no motor vehicle. Blood pressure

was high, a rash and eye appointment + prostrate issues.” Ibid. (capitalization normalized).

                                                    DISCUSSION

         “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007). For a civil case, a notice of appeal generally must

be filed within 30 days after entry of the judgment or order appealed from. See 28 U.S.C.




1
  Rule 60(b) of the Federal Rules of Civil Procedure provides that “[o]n motion and just terms, the court may relieve
a party or its legal representative from a final judgment, order, or proceeding for the following reasons: (1) mistake,
inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether previously called
intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the
judgment has been satisfied, released, or discharged; it is based on an earlier judgment that has been reversed or
vacated; or applying it prospectively is no longer equitable; or (6) any other reason that justifies relief.”
2
  Although my order characterized Jeffreys’ motion as only a motion for reconsideration, Doc. #22, I would have
denied it all the same if I had treated it as a post-judgment motion for relief under Rule 60 and applied the applicable
criteria for those motions. See, e.g., Moreno-Cuevas v. Huntington Learning Ctr., 501 F. App'x 64, 66 (2d Cir. 2012)
(noting that “both a Rule 60(b) motion and a motion for reconsideration are properly denied where they seek only to
relitigate issues already decided”).
3
  The notice of appeal confusingly purports to appeal from an order entered by this Court on December 23, 2019.
Doc. #24. I did not enter any order on that date and will assume for now that Jeffreys’ intention is to appeal either
from the Court’s earlier judgment against him and/or its denial of his motion for reconsideration and relief from
judgment.

                                                           2
           Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 3 of 8



§ 2107(a); Fed. R. App. P. 4(a)(1)(A). A district court may grant a motion to extend the time to

file a notice of appeal, but its authority to do so is strictly time-limited: it may grant an extension

only if a party moves for an extension no later than 30 days after a party was otherwise required

to have filed a timely notice of appeal. See Fed. R. App. P. 4(a)(5)(A)(i). If a party has moved

within this 30-day grace period, then a district court may grant an extension motion if the party

shows “excusable neglect or good cause.” Fed. R. App. P. 4(a)(5)(A)(ii).

         So for me to decide if I have authority to grant Jeffreys’ motion for an extension of time

to file a notice of appeal, I must first begin by ascertaining the date when his notice of appeal

was required to be filed. Next, I must determine if Jeffreys has filed his extension motion within

the 30-day grace period. If so, then I must consider if Jeffreys has established excusable neglect

or good cause to allow for a late-filed notice of appeal.

         And there is one more twist. Because an appeal may lie not only from a district court’s

entry of judgment but also from a district court’s later denial of a post-judgment motion for

relief, see, e.g., Ren Yuan Deng v. New York State Office of Mental Health, 783 F. App'x 72, 73

(2d Cir. 2019) (finding notice of appeal not timely as to judgment but only as to denial of post-

judgment motion under Rule 60(b)), I must conduct the analysis twice—first, with respect to

whether I should grant an extension of time to appeal from the underlying judgment of October

8, 2019, and second, with respect to whether I should grant an extension of time to appeal from

the denial of Jeffreys’ post-judgment motion on November 27, 2019. 4


4
  Of course, the extent to which Jeffreys may appeal only from the denial of his post-judgment motion rather than
from the judgment itself may have dire consequences for the substantive scope of what issues Jeffreys may pursue
on appeal, because “[a]n appeal from the denial of a motion for relief under Rule 60 brings up only the denial of the
motion and not the merits of the underlying judgment itself.” Paddington Partners v. Bouchard, 34 F.3d 1132, 1147
(2d Cir. 1994) (internal quotations omitted); but see Van Buskirk v. United Grp. of Companies, Inc., 935 F.3d 49, 52
(2d Cir. 2019) (“We generally treat an appeal from a denial of a motion for reconsideration that largely renews
arguments previously made in the underlying order as bringing up for review the underlying order or judgment.”).
Any such consequences for the scope of appeal, however, are for the Second Circuit to decide; my role at this
juncture is solely to consider the allowability and merits of Jeffreys’ motion for extension of time to file an appeal.

                                                           3
            Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 4 of 8



         Extension of time to appeal from entry of judgment

         Following my order granting defendants’ motion to dismiss, judgment entered on

October 8, 2019, and 30 days after judgment was Thursday, November 7, 2019. This means that

Jeffreys was required to have filed his notice of appeal from the judgment no later than

November 7, 2019.

         Having decided that Jeffreys was required to have filed his notice of appeal no later than

November 7, 2019, I now consider whether his motion for extension of time to file a notice of

appeal was filed within 30 days of that date—that is, by Saturday, December 7, 2019. When a

filing deadline falls on a weekend, the federal appellate rules allow for an extension to the next

business day. See Fed. R. App. P. 26(a)(3)(A). This means that Jeffreys was required to have

filed his extension motion no later than Monday, December 9, 2019. It was not. Jeffreys did not

file his extension motion until December 30, 2019, which was three weeks later.

         My conclusion that Jeffreys did not timely file his extension motion is not altered by the

fact that Jeffreys filed a post-judgment motion for relief under Fed. R. Civ. P. 60(b). A Rule

60(b) motion is one of the types of post-judgment motions that may reset the 30-day clock for

filing a notice of appeal, but it only may do if it has been filed within 28 days of entry of

judgment. See Fed. R. App. P. 4(a)(4)(A)(vi); Deng, 783 F. App'x at 73.

         The judgment here entered on October 8, 2019, and 28 days after judgment was

November 5, 2019. Jeffreys did not file his Rule 60(b) motion until nearly two weeks later on

November 21, 2019. So Jeffreys’ filing of a Rule 60(b) motion did not reset the 30-day clock for

him to file a notice of appeal, which in turn also means that it did not postpone the 30-day grace

period for Jeffreys to file an extension motion. 5


5
 Even if I were to recharacterize Jeffreys’ Rule 60(b) motion as some other type of motion that may reset the 30-day
clock for filing a notice of appeal, see Fed. R. App. P. 4(a)(4)(A)(i)-(v) (listing types of motions that may reset clock

                                                           4
           Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 5 of 8



         Jeffreys labeled his post-judgment motion under Rule 60(b) as a “motion for

reconsideration,” and it may be true that a timely motion for reconsideration has the effect—

distinct from tolling—of rendering an otherwise final judgment to be non-final until the district

court rules on the reconsideration motion. See, e.g., Nutraceutical Corp. v. Lambert, 139 S. Ct.

710, 717 (2019) (“A timely motion for reconsideration filed within a window to appeal does not

toll anything; it ‘renders an otherwise final decision of a district court not final’ for purposes of

appeal.”) (quoting United States v. Ibarra, 502 U.S. 1, 6 (1991)). But the application of this rule

turns on the timely filing of a motion for reconsideration, and so it is of no help to Jeffreys.

Under the Local Rules for the District of Connecticut, he had to file any motion for

reconsideration “within seven (7) days of the filing of the decision or order from which such

relief is sought.” D. Conn. L. Civ. R. 7(c)(1). Instead, Jeffreys waited more than a month after

entry of judgment on October 8, 2019, before filing his reconsideration motion on November 21,

2019.

         A court may sometimes deem a document that has been filed by a pro se litigant to be a

notice of appeal even if the document does not formally bear that title. See, e.g., Deng, 783 F.

App'x at 73. I have considered this option with respect to Jeffreys’ post-judgment “motion for

reconsideration.” But this motion was still not filed within 30 days from entry of the underlying

judgment, so it would not serve as a timely notice of appeal even if it were constructively

deemed to be one. Nor are there sufficient grounds to deem this motion to be an effective notice

of appeal because it does not evince any intent to seek appellate review, much less an extension




for filing of notice of appeal), such a motion may operate to extend the date for filing a notice of appeal only if the
party files the motion within the time allowed for filing the motion by the Federal Rules of Civil Procedure, see Fed.
R. App. P. 4(a)(4)(A). So, for example, the deadline to file a notice of appeal may be extended by means of the
filing of a Rule 59 motion to alter or amend the judgment, see Fed. R. App. P. 4(a)(4)(A)(iv), but such a motion
must be filed within 28 days of entry of judgment, see Fed. R. Civ. P. 59(e).

                                                           5
            Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 6 of 8



of time to do so. See Haugen v. Nassau Cty. Dep’t of Social Servs., 171 F.3d 136, 138 (2d Cir.

1999) (per curiam) (a document “must specifically indicate the litigant’s intent to seek appellate

review” to be construed as an effective notice of appeal).

         All in all, I conclude that I lack authority to grant the motion for extension of time to file

a notice of appeal insofar as Jeffreys wishes to appeal from my ruling granting defendants’

motion to dismiss and the judgment that entered thereafter. Jeffreys was required to file any

notice of appeal of the underlying judgment by November 7, 2019. If he wished to seek an

extension of time to file his notice of appeal of that judgment, he had to file a motion for

extension of time within the 30-day grace period—that is, by December 9, 2019. He did not do

so. Instead, he waited until December 30, 2019, to file his motion for extension of time to file

notice of appeal. Accordingly, I will deny Jeffreys’ motion for extension of time to file a notice

of appeal as to the underlying judgment that entered on October 8, 2019.

         Extension of time to appeal from denial of post-judgment motion

         As noted above, I denied Jeffreys’ post-judgment motion on November 27, 2019. This

motion was labeled by Jeffreys both as a “motion for reconsideration” as well as a motion for

relief from judgment under Rule 60(b). Doc. #21. I must first begin by ascertaining the date by

which a notice of appeal of my denial of the post-judgment motion was required to be filed. The

30-day period for Jeffreys to file an appeal from my denial of the post-judgment motion elapsed

on December 27, 2019. But Jeffreys did not file his notice of appeal until three days later on

December 30, 2019. 6 Accordingly, to the extent that Jeffreys seeks to appeal from my denial of

his motion for reconsideration, his notice of appeal is not timely filed.


6
  Neither of these submissions state an intent to appeal from the denial of the post-judgment motion (as distinct from
the earlier entry of judgment), and so it could be argued that Jeffreys has not sought to appeal the denial of the post-
judgment motion. But whether Jeffreys has filed a proper notice of appeal is a question for the Second Circuit—not
me—to resolve. See, e.g., Elliott v. City of Hartford, 823 F.3d 170, 173 (2d Cir. 2016) (“[W]e hold that, in the

                                                           6
            Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 7 of 8



         But—in contrast to his extension motion to appeal from the entry of the underlying

judgment—his extension motion to appeal from my denial of the post-judgment motion has been

filed within the 30-day grace period that is allowed under Fed. R. App. P. 4(a)(5)(A)(i). To the

extent that Jeffreys seeks to appeal from my denial of his post-judgment motion, Jeffreys has

timely filed his motion to extend the time for filing a notice of appeal.

         So that leaves me lastly to decide if Jeffreys has established excusable neglect or good

cause as required to allow a late-filed appeal under Fed. R. App. P. 4(a)(5)(A)(ii). Of course, pro

se litigants are generally afforded more latitude with respect to compliance with court rules. But

Jeffreys is no stranger to federal court litigation and the need to timely comply with federal court

rules. He has prior federal litigation experience, and he has been warned by this Court and the

Second Circuit alike about the need to comply with filing rules. 7

         Still, his notice of appeal and extension motion were filed only three days beyond the due

date of December 27, 2019 for filing a notice of appeal, and both documents are also postmarked

on that same date. Docs. #23-1, #24-1 (envelope postmarks). 8 In light of the minor delay during



absence of prejudice to an appellee, we read a pro se appellant's appeal from an order closing the case as
constituting an appeal from all prior orders.”); Congzhen Ou v. New York City Health & Hosps. Corp., 419 F. App'x
21, 22-23 (2d Cir. 2011) (sua sponte dismissing pro se appeal that was timely as to the denial of Rule 60 post-
judgment motion but not as to judgment where the notice of appeal did not reference the post-judgment order but
only the judgment of dismissal). My only concern at this time is whether I may grant an extension of time for the
filing of the notice of appeal from the denial of the post-judgment motion.
7
  See Jeffreys v. United Techs. Corp., 2008 WL 4371973, at *2 (D. Conn. 2008) (denying Jeffreys’ untimely motion
for reconsideration of a motion for extension of time to file a notice of appeal, explaining that while “[t]he court is
aware that the Plaintiff is acting pro se, and does not require or expect him to have the knowledge and intimacy with
the court's rules and procedures that an attorney would have,” his unrepresented status “does not allow the Plaintiff
to wholly ignore the court’s rules and procedures with impunity” and “even if he did not know the period of time for
filing a motion for reconsideration, it was incumbent upon him to remedy his lack of knowledge,” especially
“where, as seen from the history of this case, the Plaintiff has proceeded pro se for some time, and is (or should be)
aware that there are deadlines to which he must adhere.”), aff'd, 357 F. App'x 370 (2d Cir. 2009) (“we now issue a
note of warning to Jeffreys regarding his duplicative filings” and “[w]e wish to caution Jeffreys that since his
repeated filings relate to similar facts and issues and are directed at one party, further filings of any complaint or any
appeal based on the same facts and issues may result in the issuance of sanctions or other restrictions on his use of
the federal court system”).
8
  Because Jeffreys was not a prisoner at the time that he filed his notice of appeal, he is not entitled to the benefit of
the prison mailbox rule. See Heckerman v. NYS Div. of Parole, 461 F. App'x 48, 49 (2d Cir. 2012).

                                                            7
           Case 3:18-cv-02009-JAM Document 27 Filed 07/08/20 Page 8 of 8



the end-of-year holiday period as well as the health and transportation concerns stated by

Jeffreys in his motion for extension of time to file a notice of appeal, I am satisfied that he has

shown excusable neglect. See Hochstadt v. New York State Educ. Dep't, 547 F. App'x 9, 10 (2d

Cir. 2013) (reciting relevant factors). 9 Therefore, I will grant Jeffreys’ motion for an extension of

time to file a notice of appeal to the extent that Jeffreys’ notice of appeal may be interpreted by

the Second Circuit to appeal from my order of November 27, 2019, denying Jeffreys’ motion for

reconsideration and post-judgment relief.

                                                CONCLUSION

        For the foregoing reasons, the Court DENIES in part and GRANTS in part Jeffreys’

motion for extension of time to file a notice of appeal. Doc. #23. It denies the motion to the

extent that Jeffreys seeks to appeal from the Court’s judgment of October 8, 2019, but grants the

motion to extent that Jeffreys seeks to appeal from the Court’s order of November 27, 2019

denying Jeffreys’ post-judgment motion for reconsideration and relief.

        It is so ordered.

        Dated at New Haven this 8th day of July 2020.

                                                             /s/ Jeffrey Alker Meyer
                                                             Jeffrey Alker Meyer
                                                             United States District Judge




9
  Some months after Jeffreys filed his motion for extension of time to file notice of appeal, Waterbury filed a
memorandum in opposition, which argued that Jeffreys’ extension motion was untimely filed and even if it were not,
that he had not established good cause to merit granting of the extension motion. Doc. #26 at 2-3. However,
Waterbury’s submission does not address the excusable neglect standard of Fed. R. App. P. 4(a)(5)(A)(ii), and it
does not change the outcome of this analysis.

                                                        8
